Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Specifically, Applicant states that "the Examiner conceded that 'Yu may not teach generation of a flight-restriction region using a maximum flight height of the UAV, a model number of the UAV, a maximum acceleration or speed of the UAV'" (Remarks pg. 8) Examiner rejected the claims using their broadest reasonable interpretation which included the interpretation that “and UAV information including one or more of a maximum flight height of the UAV, a model number of the UAV, and a maximum acceleration or speed of the UAV” (emphasis added) meant one or more of the following UAV information. Yu et al. teaches at least one of the information suggested by the claims. The Examiner in the prior action merely stated what is included within here as well: Yu et al. may or may not teach all of the UAV information within the claims, however, at least one or more of the information suggested is taught within Yu et al. (See Par. [0101] specifically “Relative velocities and/or acceleration between the UAV and flight restricted region and related directions may or may not be calculated.” & Par. [0125] specifically “If the UAV is laterally 5 miles away from the flight restricted region, the flight ceiling may be at 400 feet. The flight ceiling may increase linearly from the inner radius to the outer radius. For example, the flight ceiling may increase linearly at less than or equal to about a 5°, 10°, 15°, 30°, 45°, or 70° angle until a maximum height set by a system is reached.”)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-16, & 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S Publication No. 2015/0339931).
Regarding claim 1, Yu et al. teaches a method for controlling an unmanned aerial vehicle (UAV), comprising: assessing, with aid of one or more processors, whether the UAV is within a flight restriction region, (Par. [0024] specifically “in some embodiments, the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.”) the flight-restriction region being generated based on a location of a reference restriction feature and a functional parameter of the reference restriction feature (Pars. [0021] & [0022]) and UAV information including one or more of a maximum flight height of the UAV, a model number of the UAV, and a maximum acceleration or speed of the UAV, (Par. [0029] specifically “The flight-restricted region may be selected from a plurality of possible flight restricted regions based on proximity of the unmanned aerial vehicle when the unmanned aerial vehicle is turned on.” & Par. [0222] “The location of the UAV may be used to determine the jurisdiction within which the UAV is currently located and whole rules may apply. For example, GPS coordinates can be used to determine the country at which the UAV is located, and which laws apply. For example, Country A may prohibit flight of a UAV within 5 miles of an airport, while Country B may prohibit flight within 6 miles of an airport. Then after the aircraft obtains GPS coordinates, it can determine whether it is currently located within Country A or Country B. Based on this determination, it may assess whether the flight restrictions are in play within 5 miles or 6 miles, and may take a flight response measure accordingly.” & Par. [0101] specifically “A location of a UAV 120A, 120B, 120C may be determined relative to a location of flight-restricted region 110. This may include comparing coordinates representative of the location of the UAV with coordinates of a location representative of the flight-restricted region. In some embodiments, assessing relative locations between the flight-restricted region and the UAV may include calculating a distance between the flight-restricted region and the UAV. For example, if a UAV 120A is at a first location, the distance dl between the UAV and the flight-restricted region 110 may be  and generating, based on the assessment, signals that cause the UAV to take a flight response measure when within the flight-restriction region (Pars. [0025] & [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”) 
As stated above, paragraph [0222] teaches that the UAV determines the rules and jurisdiction for the area in which the UAV is currently operating in. Further, the limitation of “parameters, prescribed by rules, or regulations provided by a jurisdiction in which the UAV operates” continues to be extremely broad and there are an abundant of prior art references which teach a UAV following the rules and regulations of an area in which the UAV is operating within, Yu et al. is simply one of these references.
Regarding claim 2, Yu et al. teaches the method of claim 1, wherein the reference restriction feature includes an airport. (Par. [0027] specifically “the flight-restricted region may be an airport.”)
Regarding claim 3, Yu et al. teaches the method of claim 1, wherein the location of the reference restriction feature is determined based on a reference point. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.”)
the method of claim 3, wherein the reference point is a center of an airport, a center of a runway, or a location of a control tower. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.” Par. [0024] specifically “the boundary is a runway of an airport.”)
Regarding claim 5, Yu et al. teaches the method of claim 1, wherein the functional parameter indicates a flight characteristic of a flying object that interacts with the reference restriction feature. (Par. [0008] specifically “in some embodiments, the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.”)
The functional parameter as described in the instant application “may refer to, or indicate, any characteristics of the reference restriction feature, such as physical characteristics including a size or shape of the reference restriction feature.” (Par. [0057] of 16/014,724) The flight characteristic as described in the instant application “may comprise altitude limitations of the one or more flying objects, e.g., a maximum or minimum flight altitudes of the flying objects.” (Par. [0058] of 16/014,724)
Regarding claim 6, Yu et al. teaches the method of claim 5, wherein the flight characteristic of the flying object includes a type of the flying object. (Par. [0008] specifically “an unmanned aerial vehicle (UAV)”)
Regarding claim 7, Yu et al. teaches the method of claim 5, wherein the flight characteristic of the flying object includes a take-off path or a landing path of the flying object or an altitude limitation of the flying object. (Par. [0008] specifically “the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.”)
Regarding claim 8, Yu et al. teaches the method of claim 1, wherein the functional parameter includes a reference restriction feature characteristic of the reference restriction feature. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.”)

Regarding claim 9, Yu et al. teaches the method of claim 8, wherein the reference restriction feature characteristic includes a physical characteristic of an airport. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.”)
The physical characteristic as described in the instant application “may comprise a location of the reference restriction feature.” (Par. [0061] of 16/014,724)
Regarding claim 10, Yu et al. teaches the method of claim 9, wherein the physical characteristic of the airport includes a location, an orientation, a length, a width, or an extended length of a runway. (Pars. [0142]-[0150] where many physical characteristics of airports are discussed)
Regarding claim 12, Yu et al. teaches the method of claim 1, wherein the flight-restriction region is generated based on a shape of the flight-restriction region. (Par. [0162] specifically “FIG. 5 provides a flight restriction zone having a regular shape 200D and an irregular shape 202d. For example, FIG. 5 may be representative of a flight restriction zone imposed near boundaries of a region 210d (e.g., near a national border or at boundaries of an airport or boundary of an airport runway).” Par. [0158] specifically “The different flight response measures may be provided in accordance with different boundaries for the flight-restricted regions. The same flight response measures may be taken for the same categories. The various categories may vary in size, shape, and the like.”)
Regarding claim 13, Yu et al. teaches the method of claim 1, wherein the flight-restriction region is generated based on a size of the flight-restriction region. (Par. [0162] specifically “FIG. 5 provides a flight restriction zone having a regular shape 200D and an irregular shape 202d. For example, FIG. 5 may be representative of a flight restriction zone imposed near boundaries of a region 210d (e.g., near a national border or at boundaries of an airport or boundary of an airport runway).” Par. [0158] specifically “The different flight response measures may be provided in accordance with different 
Regarding claim 14, Yu et al. teaches the method of claim 1, wherein the flight response measure includes at least one of landing the UAV, staying outside of the flight-restriction region or immediately exiting the flight-restriction region, or providing a demand to an operator of the UAV. (Par. [0024] specifically “the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.” Par. [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”)
Regarding claim 15, Yu et al. teaches the method of claim 1, further comprising: assessing, with aid of the one or more processors, whether the UAV is within a warning region based on the location of the reference restriction feature or a flight characteristic of a flying object. (Par. [0024] specifically “the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.” Par. [0140] specifically “in some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.”)
Regarding claim 16, Yu et al. teaches the method of claim 15, wherein the warning region encompasses the flight restriction region. (Par. [0140] specifically “in some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.” In FIG. 2 the third flight-restricted proximity zone can be seen encompassing the other two regions.)
Regarding claim 19, Yu et al. teaches a system for effecting flight response measures of an unmanned aerial vehicle (UAV) comprising: a flight controller configured to generate signals for a flight of the UAV, wherein the signals are generated based on assessment of whether the UAV is within a flight-restriction region, (Par. [0024] specifically “in some embodiments, the flight restriction the flight-restriction region being generated based on a location of a reference restriction feature and a functional parameter of the reference restriction feature, (Par. [0021] & [0022]) and UAV information including one or more of a maximum flight height of the UAV, a model number of the UAV, and a maximum acceleration or speed of the UAV, (Par. [0029] specifically “The flight-restricted region may be selected from a plurality of possible flight restricted regions based on proximity of the unmanned aerial vehicle when the unmanned aerial vehicle is turned on.” & Par. [0222] “The location of the UAV may be used to determine the jurisdiction within which the UAV is currently located and whole rules may apply. For example, GPS coordinates can be used to determine the country at which the UAV is located, and which laws apply. For example, Country A may prohibit flight of a UAV within 5 miles of an airport, while Country B may prohibit flight within 6 miles of an airport. Then after the aircraft obtains GPS coordinates, it can determine whether it is currently located within Country A or Country B. Based on this determination, it may assess whether the flight restrictions are in play within 5 miles or 6 miles, and may take a flight response measure accordingly.” & Par. [0101] specifically “A location of a UAV 120A, 120B, 120C may be determined relative to a location of flight-restricted region 110. This may include comparing coordinates representative of the location of the UAV with coordinates of a location representative of the flight-restricted region. In some embodiments, assessing relative locations between the flight-restricted region and the UAV may include calculating a distance between the flight-restricted region and the UAV. For example, if a UAV 120A is at a first location, the distance dl between the UAV and the flight-restricted region 110 may be calculated. If the UAV 120B is at a second location, the distance d2 between the UAV and the flight-restricted region may be calculated. In another example, if the UAV 120C is at a third location, the distance d3 between the UAV and the flight-restricted region may be calculated. In some instances, only the distances between the UAV and the flight-restricted region may be located and/or calculated. In other examples, other information, such as direction or bearing between the UAV and flight-wherein the signals cause the UAV to take a flight response measure when within the flight-restriction region. (Par. [0025] & [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”)
As stated above, paragraph [0222] teaches that the UAV determines the rules and jurisdiction for the area in which the UAV is currently operating in. Further, the limitation of “parameters, prescribed by rules, or regulations provided by a jurisdiction in which the UAV operates” continues to be extremely broad and there are an abundant of prior art references which teach a UAV following the rules and regulations of an area in which the UAV is operating within, Yu et al. is simply one of these references.
Regarding claim 20, Yu et al. teaches the system of claim 19, wherein the reference restriction feature includes an airport. (Par. [0027] specifically “the flight-restricted region may be an airport.”)
Regarding claim 21, Yu et al. teaches the method of claim 1, wherein the functional parameter indicates a flight characteristic of a flying object that interacts with the reference restriction feature, the flight characteristic of the flying object including a take-off path or a landing path of the flying object. (Par. [0114] specifically “When the UAV is within the second flight-restricted proximity zone, the UAV may prompt the user (e.g., via mobile application, flight status indicator, audio indicator, or other indicator) to land within the predetermined time period (e.g., 1 minute). Within the time period, the operator of the UAV may provide instructions to navigate the UAV to a desired landing surface and/or provide manual landing instructions. After the predetermined time period has been exceeded, the UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 2015/0339931).
Regarding claim 11, Yu et al. does not anticipate this claim because Yu et al. does not specifically teach a helipad; however, it is well known in the art that an airport contains a helipad. Yu et al. teaches that “in one example, the first flight-restricted proximity zone may include anything within a first radius of the airport.” (Par. 0112) Because an airport may contain a helipad, the first flight-restricted proximity zone includes a helipad. Yu et al. teaches generating a flight-restricted zone around the boundary of an airport or anything near the airport. The flight-restricted zone is generated based on the size and shape of the object. (Par. [0158] “the various categories may vary in size, shape, and the like”) Therefore it would be obvious to modify Yu et al. to teach the method of claim 9, wherein the physical characteristic of the airport includes a size or a shape of a helipad because airports contain helipads and in order for a flight-restricted zone to be generated, the size and/or shape of the helipad must be known. Further, it would be obvious to modify Yu et al. to teach the method of claim 9, wherein the physical characteristic of the airport includes a size or a shape of a helipad to prevent UAV’s from flying at or near a helipad to avoid collisions with a helicopter. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 2015/0339931) in view of Wong et al. (WO 2016/008026).
Yu et al. does not specifically teach a safety gap between the UAV and one or more aerial vehicles. 
Wong et al. teaches a safety gap between the UAV and one or more aerial vehicles. (Abstract, specifically “An obstacle avoidance system for a stabilized aerial vehicle and a method of controlling same are provided. Using low angular resolution obstacle proximity data, such as from low angular resolution obstacle detection sensors, when a determination is made that an operator command to a vehicle propulsion system will result in a collision, the system overrides the operator command and substitutes an avoidance speed command and avoidance heading, while maintaining operator situational awareness, in a manner that is transparent to the operator. In an implementation, examination of objects requires the obstacle avoidance system to allow the vehicle to get close to obstacles. A human-portable aerial vehicle according to an implementation can be used for building surveillance, route inspection, surveillance of windows/hallways/ rooftops, power distribution towers, pipelines, bridges, buildings or close examination of suspect objects.” & Par. [0018] specifically “In an embodiment, the present disclosure provides a method of controlling a stabilized aerial vehicle, comprising: generating an angular position look-up vector based on sensed low angular resolution obstacle proximity data and on gap angle data associated with gaps between obstacles, the angular position look-up vector comprising a set of safe headings; comparing a received heading command with the set of safe headings; if the received heading command is outside of the set of safe headings, replacing the received heading command with a proportional avoidance heading within the set of safe headings while maintaining operator situational awareness, generating an avoidance speed proportional to a vehicle-to-obstacle distance, and passing the proportional avoidance heading to a vehicle control sub-system; if the received heading command is within the set of safe headings, passing the operator command unaltered to the vehicle control sub-system; controlling the stabilized aerial vehicle based on the received 
Yu et al. and Wong et al. are both directed to UAV control systems and are obvious to combine because Yu et al. is improved with the safety gaps between obstacles within Wong et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Wong et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
1/06/2022
/RUSSELL FREJD/Primary Examiner, Art Unit 3661